                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FIRST MERCURY INSURANCE COMPANY,

             Plaintiff,

v.                                                        CV No. 12-1057 JAP/CG

MRCO, INC., et al.,

             Defendant.

                      ORDER VACATING STATUS CONFERENCE

      THIS MATTER is before the Court upon notice that this case has settled.

      IT IS THEREFORE ORDERED that the telephonic status conference scheduled

for December 3, 2019, at 2:30 p.m. is hereby VACATED.

      IT IS SO ORDERED.

                                _________________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
